 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    Counsel for FactorTrust, Inc.
 7
      **Designated Attorney for Personal Service**
 8    Trevor Waite, Esq.
      Nevada Bar No.: 13779
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA

13   ROOSEVELT NEROES,                                       Case No. 2:21-cv-00575-JCM-EJY

14                             Plaintiff,                    JOINT MOTION AND ORDER
     v.                                                      EXTENDING DEFENDANT
15                                                           FACTORTRUST, INC.’S TIME TO
     FACTORTRUST, INC.,
16                                                           FILE AN ANSWER OR OTHERWISE
                                Defendant.                   RESPOND TO PLAINTIFF’S
17                                                           COMPLAINT
                                                             (FIRST REQUEST)
18

19               Plaintiff Roosevelt Neroes (“Plaintiff”) and Defendant FactorTrust, Inc. (“FactorTrust”),

20    by and through their respective counsel, file this Joint Motion Extending Defendant

21    FactorTrust’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

22               1.    On April 8, 2021, Plaintiff filed his Complaint.        The current deadline for

23    FactorTrust to answer or otherwise respond to Plaintiff’s Complaint is July 7, 2021.

24               2.     On July 6, 2021, counsel for FactorTrust communicated with Plaintiff’s counsel

25    regarding an extension within which to file a response to the Complaint, and Plaintiff’s counsel

26    agreed to the extension.

27               3.    The parties will actively discuss a potential early resolution of this case, and the

28    parties believe an extension of this nature may save waste of the parties’ time and expense. The

                                                                                                             1
     4884193.1
 1    additional time will allow Plaintiff and FactorTrust time to fully explore such early settlement

 2    discussions. Moreover, FactorTrust’s counsel will need additional time to review the documents

 3    and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made in good faith

 4    and not for the purposes of delay.

 5               4.    Plaintiff has agreed to extend the deadline in which FactorTrust has to answer or

 6    otherwise respond to Plaintiff’s Complaint up to and including August 6, 2021. This is the first

 7    motion for extension of time for FactorTrust to respond to Plaintiff’s Complaint.

 8    Dated this 7th day of July 2021.

 9                                                   Quilling Selander Lownds
                                                     Winslett & Moser, P.C.
10                                                   /s/ Jennifer Bergh
11                                                   Jennifer Bergh
                                                     Nevada Bar No. 14480
12                                                   2001 Bryan Street, Suite 1800
                                                     Dallas, Texas 75201
13                                                   (214) 560-5460
                                                     (214) 871-2111 Fax
14
                                                     jbergh@qslwm.com
15                                                   Counsel for FactorTrust, Inc.

16                                                   Krieger Law Group, LLC
17                                                   /s/ Shawn W. Miller
                                                     David H. Krieger
18
                                                     dkrieger@kriegerlawgroup.com
19                                                   Shawn W. Miller
                                                     smiller@kriegelawgroup.com
20                                                   Krieger Law Group, LLC
                                                     2850 W. Horizon Ridge Parkway, Suite 200
21                                                   Henderson, NV 89052
                                                     (702) 848-3855
22                                                   Counsel for Plaintiff
23
                                                     ORDER
24               The Joint Motion for Extension of Time for FactorTrust, Inc. to file an answer or
25    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.
26
                 Dated this 8th day of July, 2021.
27

28
                                              UNITED STATES MAGISTRATE JUDGE
                                                                                                           2
     4884193.1
